
	

113 HR 771 IH: South Carolina Offshore Drilling Act of 2013
U.S. House of Representatives
2013-02-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 771
		IN THE HOUSE OF REPRESENTATIVES
		
			February 15, 2013
			Mr. Duncan of South
			 Carolina (for himself, Mr. Wilson of
			 South Carolina, Mr. Rice of South
			 Carolina, Mr. Mulvaney,
			 Mr. Benishek, and
			 Mr. Gowdy) introduced the following
			 bill; which was referred to the Committee
			 on Natural Resources
		
		A BILL
		To establish requirements for oil and gas leasing of
		  areas of the Outer Continental Shelf off the coast of South
		  Carolina.
	
	
		1.Short titleThis Act may be cited as the
			 South Carolina Offshore Drilling Act
			 of 2013.
		2.Lease sales off the
			 coast of South CarolinaIn
			 determining the areas off the coast of South Carolina to be made available for
			 leasing under Final Outer Continental Shelf Oil & Gas Leasing Program
			 (2012–2017), the Secretary of the Interior—
			(1)shall act in
			 accordance with section 18(a)(2)(F) of the Outer Continental Shelf Lands Act
			 (43 U.S.C. 1344(a)(2)(F)) and take into consideration the laws, goals, and
			 policies of the State of South Carolina; and
			(2)shall focus on
			 areas considered to have the most geologically promising energy
			 resources.
			
